       Case 1:20-cv-02663-RA-BCM Document 87 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 7/20/21
VINCENT PALMIERI,
              Plaintiff,                               20-CV-2663 (RA) (BCM)
       -against-
                                                       ORDER
EAST COAST POWER & GAS, LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received, ex parte, the Supplemental Affidavit of Steven L. Levitt (Dkt.

No. 83), which informs the Court that the law firm Levitt LLC (the Firm) wishes to withdraw the

portion of its motion at Dkt. No. 77 seeking to be relieved as counsel for all defendants. 1

However, it wishes to pursue the portion of that motion seeking a 45-60 day extension of the fact

discovery schedule and a corresponding enlargement of related case deadlines. Levitt advises

that no other party opposes its request. Consequently, it is hereby ORDERED that, no later than

July 23, 2021, the parties shall file a stipulated proposed order setting forth the extended

discovery and related case deadlines they propose.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 77.

Dated: New York, New York
       July 19, 2021                         SO ORDERED.




                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




1
 New counsel have substituted in for the Firm on behalf of individual defendants John Knief and
Anthony Milanese (Dkt. Nos. 85, 86), leaving the Firm as counsel only for defendant East Coast
Power & Gas, LLC.
